Citation Nr: 1218557	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  12-04 551	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss greater than 30 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service from December 1943 to November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2009 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The case was most recently certified to the Board by the Phoenix RO.  

In March 2012 a Board hearing was held at the Phoenix RO by the undersigned; the transcript is of record. 

The issue of entitlement to special monthly compensation or special monthly pension based on the need for aid & attendance or housebound status has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the Board hearing the Veteran submitted a private audiogram conducted in February 2012 by Aurical Plus which tends to show a worsening of his disability, however there is no indication that the test was conducted by a state licensed audiologist therefore clarification is needed.  Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (When VA concludes that a private medical examination report is unclear or insufficient in some way, and a request for clarification could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact Aurical Plus, and request the complete testing results for the Veteran from the February 2012 audiogram, to include the examiner's name and credentials.  

2.  Notify the Veteran and his representative that the February 2012 audiogram from Aurical Plus is inadequate for rating purposes and that VA is contacting the provider for additional information.  If, after allowing an adequate time for response, no response is received from Aurical Plus, notify the Veteran. 
 
3.  If clarification of the February 2012 audiogram cannot be completed or if the examiner is not qualified, schedule a VA audiological examination to evaluate the Veteran's current level of hearing loss.  The claims file must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  The examiner should provide a complete report of audiometric findings also specifically comment on the impact of the Veteran's bilateral hearing loss upon his social and industrial activities, including his employability. 

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim remaining on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


